DIRECTOR COMPENSATION POLICY - 2020
TABLE OF CONTENTS
I.
 
Purpose:
1


II.
 
Scope:
1


III.
 
Policy Statement:
1


 
 
A. Methodology
1


 
 
B. Board and Committee Meeting Fees
1


 
 
C. Quarterly Retainer
2


 
 
D. Maximum Compensation
2


 
 
E. Reduction in Compensation based on Attendance and Performance
3


IV.
 
Administration:
3


 
 
A. Roles and Responsibilities:
3


 
 
B. Governance
3


 
 
C. Exception Management/Policy Interpretations
3


V.
 
Applicable Laws and Regulations:
3


VI.
 
Related Policies; Procedures
4


VII.
 
Policy History Log:
4











Director Compensation Policy
 
October 25, 2019












--------------------------------------------------------------------------------






Director Compensation Policy - 2020
I.
Purpose:



The purpose of this policy is to set forth the compensation to be paid to the
Board of Directors of the Federal Home Loan Bank of Boston (the “Bank”) in 2020.
The Travel and Public Relations Policy and Director’s Addendum to the Travel and
Public Relations Policy set forth the circumstances under which the Bank will
reimburse Directors for certain expenses incurred while on Bank business.
The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings.
II.
Scope:



This policy applies to all Directors of the Bank.
III.
Policy Statement:



A.
Methodology.



The 2020 Director compensation set forth in this Policy was determined after a
review of a comparative compensation study conducted by a third party with
expertise in the compensation of directors conducted in May 2019, a review of
the compensation paid to directors of other Federal Home Loan Banks, and a
consideration of other factors, including the Bank’s condition, the time and
expertise required to be an effective Bank director, and the level of
compensation deemed to be necessary and appropriate to allow the Bank to recruit
and retain highly qualified directors and compensate them for the time required
in performing their duties.
B.
Board and Committee Meeting Fees.



In order to compensate Directors for their time attending meetings, each
Director who attends a meeting of the Board of Directors or a Board Committee
shall be paid an attendance fee, based on the responsibilities of the Director
as set forth below:
 
Per Board
Meeting 1
Per Committee Meeting 1 
Telephonic Attendance 2
Maximum Attendance Fees
Chair
$11,500
$2,500
$1,500
$92,500
Vice Chair and Committee Chairs
$9,500
$2,500
$1,500
$77,500
Other Directors
$8,500
$2,500
$1,500
$72,500

Footnotes appear on following page.
















Director Compensation Policy
1
October 25, 2019

--------------------------------------------------------------------------------





_______________________________________________ 
1 Applies to attendance at all or part of (i) Board and Committee meetings held
in person and (ii) full telephonic Board and Committee meetings to be held in
January, April and July, 2020.
2 Applies to all telephonic meetings other than those to be held in January,
April and July 2020, and to participation by telephone at in-person meetings for
which a Director would be entitled to compensation if attending in person.
_______________________________________________ 
Committee meeting attendance fees apply to all committee members, including ex
officio members, who attend all or any part of any meeting of a committee of the
Board. Directors will not be compensated for attendance at a meeting of a
committee on which the Director is not a member.
Fees shall be paid per meeting. For example, if a Board meeting and committee
meeting occur on the same day, a separate fee shall be payable for attendance at
each meeting. Additionally, in the case of multi-day meetings, a separate fee
shall be payable for each day's attendance.
In the event that inclement weather prevents the occurrence of a planned meeting
of the Board or one of its committees, the Directors shall be entitled to
receive the applicable meeting fee called for in the Policy, minus any fees
received if an in-person meeting is changed to a telephonic meeting.
C.
Quarterly Retainer.



In order to compensate Directors for their time while serving as Directors
outside of normal Committee and Board meetings, Directors shall receive a
quarterly retainer, payable in arrears at the end of each quarter. The retainer
shall compensate Directors for their time preparing for meetings, attending
Advisory Council meetings, attending Bank System meetings, Board training
sessions, and member events, and other activities outside of normal Board and
Board Committee meetings. The amount of the quarterly retainer varies depending
on the responsibilities of the Director as set forth below:
 
Quarterly Retainer
Annual Retainer
Chair
$11,250
$45,000
Vice Chair and Committee Chairs
$10,000
$40,000
Other Directors
$8,750
$35,000



D.
Maximum Compensation.



The maximum director compensation for 2020 shall be as follows:
 
Maximum Attendance Fees
Maximum Retainer
Total Maximum Compensation
Chair
$92,500
$45,000
$137,500
Vice Chair and Committee Chairs
$77,500
$40,000
$117,500
Other Directors
$72,500
$35,000
$107,500





Director Compensation Policy
2
October 25, 2019

--------------------------------------------------------------------------------





The Bank will also pay/reimburse Directors for expenses related to the
Directors’ attendance at board meetings pursuant to the Bank’s Travel and Public
Relations Policy and Director’s Addendum to the Travel and Public Relations
Policy. The Bank will not pay for or reimburse the expenses of a Director’s
spouse/guest accompanying the Director to Board meetings, other than the cost of
the food and beverages of a Director’s spouse/guest who attends the Bank’s
corporate officer holiday party as an invited guest.
E.
Reduction in Compensation based on Attendance and Performance.



The Board may, at its December meeting, vote to reduce or eliminate a Director’s
final quarterly retainer payment if (i) the Director has not attended (in person
or by telephone) at least 75% of all regular and special meetings of the Board
and the Committees on which the Director served during the year (adjusted as
appropriate for partial year of service), or (ii) the Board, in its discretion,
determines that the Director has consistently demonstrated a lack of engagement
and participation in meetings attended.


IV.
Administration:



A.
Roles and Responsibilities



(1)
Owner. The General Counsel shall be the owner of this Policy, responsible for
maintaining this Policy.



(2)
Authorized Approver. The Board of Directors of the Bank shall be authorized to
approve all changes to this Policy.



B.
Governance



(1)
Re-Adoption Frequency. The Governance/Government Relations Committee shall
annually review this policy and shall submit its recommendation to the Board.
The Board shall consider the recommendations of the Governance/ Government
Relations Committee and shall approve the policy no later than required to allow
for submission, review and approval of the Director of the Federal Housing
Finance Agency (FHFA), if required, to ensure that directors are paid timely for
the first regularly scheduled meeting of the Board in which the policy shall
apply.

 
(2)
Review Frequency: The Owner of this Policy is expected to review this Policy
annually.

  
C.
Exception Management/Policy Interpretations



The Board is authorized, in its sole discretion, to interpret the provisions of
the policy and to address situations not anticipated or covered by this policy
as it determines to be appropriate, consistent with the requirements set forth
in the regulations promulgated by the Federal Housing Finance Agency, if any.
V.
Applicable Laws and Regulations:



The following provisions of the Federal Home Loan Bank Act and FHFA Regulations
are applicable to this Policy:


Director Compensation Policy
3
October 25, 2019

--------------------------------------------------------------------------------





•
12 CFR Part 1261.20 - 24



VI.
Related Policies; Procedures



The following Bank policies cover subject matter that is related to this Policy:
•
Travel and Public Relations Policy

•
Directors Addendum to Travel and Public Relations Policy



VII.
Policy History Log:

Date Approved
Purpose
Author
Approved by
12/16/2011
Annual Review
J. Authur
Board
12/21/2012
Annual Review and Policy reformatting into new format
J. Authur
Board
12/20/2013
Annual Review; incorporating compensation adjustments based on revised McLagan
study
C. Pratt
Board
10/24/2014
Added language regarding purpose and methodology. Changed “maximum fee”
provision to “maximum compensation,” and added a cap on spouse/guest expenses.
C. Pratt
Board
10/26/2015
Adjusted compensation for 2016. Reduced meeting fees, eliminated spousal
expenses and added retainer component, with possible reduction for poor
attendance or performance.
C. Pratt
Board Chair and Governance Committee Chair, via delegation by full Board
10/28/2016
Adjusted meeting fees, retainer and maximum compensation for 2017.
C. Pratt
Board
10/27/2017
Adjusted meeting fees, retainer and maximum compensation for 2018.
C.Pratt
Board
10/19/2018
No changes from 2018 compensation
C. Pratt
Board
10/25/2019
Adjusted maximum meeting fees, retainer and maximum compensation for 2020
C. Pratt
Board







Director Compensation Policy
4
October 25, 2019